DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the Amendment filed February 17, 2022.

Claims 16-30 and 31 are pending in the application.  Claims 16, 27, and 32 are independent claims.

Response to Applicant’s Arguments
Applicant amendments and arguments overcome the previously applied rejections.  However, new rejections are made below in view of Applicant’s amendments and arguments.

Claim Objections
Claims 16 and 32 are objected to because of the following informalities:  there is a lack of antecedent basis for the term “the same material” in claims 16 and 32.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-30 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 16-26 and 32, claims 16 and 32 recite the limitation “”second metal layer formed of the same material as the first metal layer.”  It is unclear if the limitations defines that the second metal layer is the same metal, for example both include gold, or if the second metal layer is a different metal from the list of materials (another of gold, platinum, copper or silver).  In view of Applicant’s remarks, the claim has been interpreted such that both the first and second metal layers are gold, or both are platinum, or both are copper, or both are silver.  However, clarification and/or correction are required.  Claims 17-26 are rejected as they depend from claim 16.

Regarding claims 27-30, claim 27 recites the limitation “metal bonding layer comprising gold, platinum, copper or silver” and “the metal bonding layer comprises a first metal layer and a second metal layer.”  It is unclear whether the first and second metal layers are the same metal or if, for example, one can be gold and the other platinum.  In view of Applicant’s remarks that the claimed thicknesses are available “because a direct bonding is formed between these metal layers” (first paragraph on page 8 of Applicant’s February 17, 2022 Amendment) the claims have been interpreted as the first and second layers include the same metal in a direct bond.  However, clarification and/or correction are required.  Claims 28-30 are rejected as they depend from claim 27.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by JP2005-2777372A to Tajima et al. (referred to hereafter as “Tajima”).
Regarding claim 16, Tajima teaches a method for manufacturing a semiconductor device, the method comprising: forming a semiconductor layer sequence {2} on a growth substrate {10}; applying a silicon oxide layer {3} to a surface of the semiconductor layer sequence facing away from the growth substrate; applying a first metal layer {5} to the silicon oxide layer, wherein the first metal layer comprises gold, platinum, copper or silver {gold (Au); paragraph bridging pages 7 and 8 of the English language translation of Tajima}; providing a silicon substrate {7} and applying a second metal layer {6} formed of the same material {gold (Au); paragraph bridging pages 7 and 8 of the English language translation of Tajima} as the first metal layer to the silicon substrate; bonding the semiconductor layer sequence to the silicon substrate by direct bonding of the first metal layer to the second metal layer, wherein the first metal layer and the second metal layer are brought into contact at a temperature in a range of 150°C to 400°C so that they form a metal bonding layer {“200°C to 300°C” }; and detaching the growth substrate from the semiconductor layer sequence {see the substrate 10 removed in Figure 4}. Regarding claim 17 (that depends from claim 16), Tajima teaches the direct bonding comprises the direct bonding at the temperature in a range of 200°C to 400°C {“200°C to 300°C”}. Regarding claim 18 (that depends from claim 16), Tajima teaches the first metal layer {5} and the second metal layer {6} are gold layers {gold (Au); paragraph bridging pages 7 and 8 of the English language translation of Tajima}.
Regarding claim 19 (that depends from claim 16), Tajima teaches an adhesion layer {4} is applied before applying the first metal layer {5} and/or the second metal layer.  
Regarding claim 26 (that depends from claim 16), Tajima teaches the semiconductor device is an optoelectronic semiconductor device {light emitting device; title}. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 and 32 are is rejected under 35 U.S.C. 103 as unpatentable over Tajima.

Regarding claim 23 (that depends from claim 16), although Tajima does not appear to explicitly state that each of the first metal layer {5} and the second metal layer {6} is not more than 20 nm thick, routine experimentation to determine effective and/or optimal ranges of thicknesses, particularly thinner thicknesses within the claimed range in order to decrease the size of the device and cost of the metal materials utilized, would have been obvious to one of ordinary skill in the art.  Additionally, as Tajima teaches that layer 23 can be “5 to 20 nm,” it would have been obvious to one or skill looking at Figure 4 to have layers 5 and 6 be of similar thickness to layer 23 and thus be 20 nm or less.

Regarding claim 32, Tajima teaches a method for manufacturing a semiconductor device, the method: forming a semiconductor layer sequence {2} on a growth substrate {10}; applying a silicon oxide layer {3} to a surface of the semiconductor layer sequence facing away from the growth substrate; applying a first metal layer {5} to the silicon oxide layer, wherein the first metal layer comprises gold, platinum, copper or silver {gold (Au); paragraph bridging pages 7 and 8 of the English language translation of Tajima}; providing a silicon substrate {7} and applying a second metal layer {6} formed of the same material {gold (Au); paragraph bridging pages 7 and 8 of the English language translation of Tajima} as the first metal layer to the silicon substrate; bonding the semiconductor layer sequence {2} to the silicon substrate {7} by direct bonding of the first metal layer {5} to the second metal layer {6}, wherein the first metal layer and the second metal layer are brought into contact at a temperature in a range between 150°C and 400°C so that they form a metal bonding layer {“200°C to 300°C”}; and detaching the growth substrate from the semiconductor layer sequence {see the substrate removed in Figure 4}.

Although Tajima does not appear to explicitly state that each of the first metal layer {5}  and the second metal layer {6} is not more than 20 nm thick, routine experimentation to determine effective and/or optimal ranges of thicknesses, particularly thinner thicknesses within the claimed range in order to decrease the size of the device and cost of the metal materials utilized, would have been obvious to one of ordinary skill in the art.  Additionally, as Tajima teaches that layer 23 can be “5 to 20 nm,” it would have been obvious to one or skill looking at Figure 4 to have layers 5 and 6 be of similar thickness to layer 23 and thus be 20 nm or less.

Claims 21-22, 25, and 27-30 are rejected under 35 U.S.C. 103 as unpatentable over Tajima in view of U.S. Published Patent Application No. 20140014990 A1 to Kim et al. (referred to hereafter as “Kim”).

Regarding claim 21 (that depends from claim 16), Tajima does not appear to explicitly describe the semiconductor layer sequence comprises a first contact layer and a second contact layer at the surface facing away from the growth substrate, and wherein through holes are produced extending through the silicon substrate, through the metal bonding layer and through the silicon oxide layer to the first contact layer and second contact layer
Kim teaches the semiconductor layer sequence comprises a first contact layer {126} and a second contact layer {125} at the surface facing away from the growth substrate, and wherein through holes {110a, 110b} are produced extending through the silicon substrate, through the metal bonding layer and through the silicon oxide layer to the first contact layer and second contact layer {Figure 11}. It would have been obvious to one of ordinary skill in the art to combine the Kim contact layers and through holes with the Tajima methodology in order to make a surface mounted LED device as one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 22 (that depends from claim 21), Kim teaches applying a passivation layer {111b} to walls of the through holes.

Regarding claim 25 (that depends from claim 16), Tajima teaches the semiconductor layer sequence {2} is based on a nitride compound semiconductor {each layer 13-18 of semiconductor region includes nitrogen}.  Tajima does not appear to explicitly state the growth substrate is sapphire.  Kim shows that it was known to use a sapphire substrate {Kim paragraph [0046]}.  It would have been obvious to substitute the known sapphire growth substrate of Kim for the Tajima growth substrate as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious. 
Regarding claim 27, Tajima teaches a semiconductor device comprising: a semiconductor layer sequence {2} disposed on a silicon substrate {7}, Tajima teaches the metal bonding layer is formed from a first metal layer {5} and a second metal layer {6}.  Although Tajima does not appear to explicitly state that each of the first metal layer {5}  and the second metal layer {6} is not more than 20 nm thick, routine experimentation to determine effective and/or optimal ranges of thicknesses, particularly thinner thicknesses within the claimed range in order to decrease the size of the device and cost of the metal materials utilized, would have been obvious to one of ordinary skill in the art.  Additionally, as Tajima teaches that layer 23 can be “5 to 20 nm,” it would have been obvious to one or skill looking at Figure 4 to have layers 5 and 6 be of similar thickness to layer 23 and thus be 20 nm or less.
Tajima does not appear to explicitly describe the semiconductor layer sequence comprises a first contact layer and a second contact layer at the surface facing away from the growth substrate.
Kim teaches the semiconductor layer sequence comprises a first contact layer {126} and a second contact layer {125} at the surface facing away from the growth substrate, and wherein through holes {110a, 110b} are produced extending through the silicon substrate, through the metal bonding layer and through the silicon oxide layer to the first contact layer and second contact layer {Figure 11}. It would have been obvious to one of ordinary skill in the art to combine the Kim contact layers and through holes with the Tajima methodology in order to make a surface mounted LED device as one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 28 (that depends from claim 27), Tajima teaches the metal bonding layer {5/6} comprises a gold layer {gold (Au); paragraph bridging pages 7 and 8 of the English language translation of Tajima}. 
Regarding claim 29 (that depends from claim 27), Tajima does not appear to explicitly describe through holes formed in the silicon substrate extending through the silicon substrate, through the metal bonding layer and through the silicon oxide layer to the first contact layer and the second contact layer, and wherein walls of the through holes are provided with a passivation layer.
Kim teaches through holes {110a, 110b} formed in the silicon substrate extending through the silicon substrate, through the metal bonding layer and through the silicon oxide layer to the first contact layer and the second contact layer {Figure 11}, and wherein walls of the through holes are provided with a passivation layer {111b}. It would have been obvious to one of ordinary skill in the art to combine the Kim passivated through holes with the Tajima methodology in order to make a surface mounted LED device as one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 30 (that depends from claim 29), Kim teaches the through holes {110a, 110b} are filled with an electrically conductive material connecting {131a, 131b} each of the first contact layer and the second contact layer to a terminal layer {130a, 130b} on a carrier body.

Claims 20 and 24 are rejected under 35 U.S.C. 103 as unpatentable over Tajima in view of U.S. Published Patent Application No. 20090189224 A1 to Matsumoto et al. (referred to hereafter as “Matsumoto”).
Regarding claim 20 (that depends from claim 19), Tajima does not appear to explicitly state the adhesion layer is a titanium layer.
Matsumoto paragraph [0099] shows that it was known to use a Ti film as an adhesion layer in semiconductor devices.  It would have been obvious to one of ordinary skill in the art to combine the Matsumoto adhesion layer with the Tajima methodology as one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 24 (that depends from claim 16), Tajima does not appear to explicitly state that smoothening the silicon oxide layer by chemical-mechanical polishing before applying the first metal layer. Matsumoto paragraph [0053] shows that it was known to use CMP to polish silicon oxide to planarization in the manufacturing of a semiconductor device  It would have been obvious to one of ordinary skill in the art to combine the Matsumoto CMP with the Tajima methodology as one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
The additional cited references appear to be relevant to the present claims and disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826